             Case 1:20-cv-00651-RP Document 17 Filed 09/14/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     Austin Division

 DR. TERI ALBRIGHT, et al,                          §
                                                    §
                                                    §
                                                    §
                   Plaintiffs,                      §
                                                    §
 v.                                                 §       CASE NO. 1:20-cv-00651-RP
                                                    §
 PERMIAN HIGHWAY PIPELINE,                          §
 LLC, et al.,                                       §
                                                    §
                  Defendants.                       §



                                       SCHEDULING ORDER


        Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued by

the Court:

        1.      A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed on or before November 16, 2020.

        2.      The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before October 16, 2020, and each opposing party shall respond, in writing,

on or before October 30, 2020. All offers of settlement are to be private, not filed. The parties are

ordered to retain the written offers of settlement and responses so the Court may use them in assessing

attorney’s fees and costs at the conclusion of the trial.

        3.      Each party shall complete and file the attached “Notice Concerning Reference to

United States Magistrate Judge” on or before September 14, 2020.




#6206745.1
               Case 1:20-cv-00651-RP Document 17 Filed 09/14/20 Page 2 of 4




          4.      The parties shall file all motions to amend or supplement pleadings or to join

additional parties on or before November 16, 2020, but such deadline does not foreclose seeking leave

to amend later as needed for good cause shown or as needed in the interest of justice.

          5.      All parties asserting claims for relief shall file their designation of testifying experts and

serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B)

on or before June 25, 2021. Parties resisting claims for relief shall file their designation of testifying

experts and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before August 27, 2021. All parties shall file all designations of rebuttal experts and

serve on all parties the material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such

rebuttal experts, to the extent not already served, 30 days from the receipt of the report of the opposing

expert.

          6.      An objection to the reliability of an expert’s proposed testimony under Federal Rule

of Evidence 702 shall be made by motion, specifically stating the basis for the objection and identifying

the objectionable testimony, within 30 days from the receipt of the written report of the expert’s

proposed testimony, or within 30 days from the completion of the expert’s deposition, if a deposition

is taken, whichever is later, but in no event later than February 28, 2022.

          7.      The parties shall complete all discovery on or before December 15, 2021.

          8.      All dispositive motions shall be filed on or before February 28, 2022 and shall be

limited to 20 pages not including exhibits to the motion. Responses shall be filed and served on all

other parties not later than 14 days after the service of the motion and shall be limited to 20 pages not

including exhibits to the response. Any replies shall be filed and served on all other parties not later

than 7 days after the service of the response and shall be limited to 10 pages not including exhibits,

but the Court need not wait for the reply before ruling on the motion.




#6206745.1
             Case 1:20-cv-00651-RP Document 17 Filed 09/14/20 Page 3 of 4




        9.      The Court will set this case for final pretrial conference at a later time. The final pretrial

conference shall be attended by at least one of the attorneys who will conduct the trial for each of the

parties and by any unrepresented parties. The parties should consult Local Rule CV-16(e) regarding

matters to be filed in advance of the final pretrial conference. The parties shall not complete the

following paragraph. It will be completed by the Court at the initial pretrial conference to be scheduled

by the Court.

        10.     This case is set for ______________ trial commencing at 9:00 a.m. on

___________________________________________, 20________.

        By filing an agreed motion, the parties may request that this Court extend any deadline set in

this Order, with the exception of the dispositive motions deadline and the trial date. The Court may

impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not make timely

submissions under this Order.



                SIGNED on ___________________________________________, 20_____.


                                 __________________________________
                                 ROBERT PITMAN
                                 UNITED STATES DISTRICT JUDGE




#6206745.1
             Case 1:20-cv-00651-RP Document 17 Filed 09/14/20 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                   Austin Division

 DR. TERI ALBRIGHT, et al,                         §
                                                   §
                                                   §
                                                   §
                  Plaintiffs,                      §
                                                   §
 v.                                                §   CASE NO. 1:20-cv-00651-RP
                                                   §
 PERMIAN HIGHWAY PIPELINE,                         §
 LLC, et al.,                                      §
                                                   §
                 Defendants.                       §




      NOTICE CONCERNING REFERENCE TO UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

        ___ consents to having a United States Magistrate Judge preside over the trial in this case.

        ___ declines to consent to trial before a United States Magistrate Judge.



                                                       Respectfully submitted,

                                                       __________________________________

                                                       Attorney for:

                                                       __________________________________




#6206745.1
